Citation Nr: 1742062	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 25, 2015, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The claim was remanded by the Board in March 2015 and again in May 2016 for additional development.  That development having been completed, the case has returned to the Board.  

During the pendency of the appeal, in June 2015, the RO granted an increased 10 percent rating for the bilateral hearing loss, effective April 25, 2015, the date of the VA audiological examination reflecting objective audiometric evidence of decreased hearing acuity.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  


FINDING OF FACT

Throughout the entire appellate period, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 71 dB in the right ear, at its highest, and 83 dB in the left ear, at its highest, with speech discrimination scores of 84 percent in the right ear, at its lowest, and 88 percent in the left ear, at its lowest.



CONCLUSIONS OF LAW

1.  Prior to April 25, 2015, the criteria are met for a rating of 10 percent, but not higher, for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  From April 25, 2015 forward, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  


Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's service-connected bilateral hearing loss is assigned a noncompensable rating prior to April 25, 2015, and a 10 percent rating from April 25, 2015forward, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, the August 2011 VA audiological evaluation shows a puretone threshold average of 65 decibels (dB) in the right ear and 72.5 dB in the left ear.  See August 2011 VA Compensation and Pension (C&P) Audio Examination Report (reflecting puretone thresholds of 40 dB at 1000 Hertz, 55 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the right ear; and 40 dB at 1000 Hertz, 65 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 100 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 86 percent in the right ear and 90 percent in the left ear.  


An April 2013 private audiogram submitted by the Veteran shows a puretone threshold average of 63.75 decibels (dB) in the right ear and 71.25 dB in the left ear.  See August 2013 Beltone Audiogram (reflecting puretone thresholds of 40 dB at 1000 Hertz, 55 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the right ear; and 35 dB at 1000 Hertz, 60 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 105 dB at 4000 Hertz in the left ear).  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  Speech discrimination scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6).  See August 2013 Beltone Audiogram (reflecting scores of 90 on the right and 95 on the left).  Because 38 C.F.R. § 4.85 requires that audiometric testing be performed using a specific controlled speech discrimination test, the Maryland CNC, as discussed above, the speech recognition scores contained in the August 2013 audiometric report cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

Finally, the April 2015 VA audiological examination reflects a puretone threshold average of 71 decibels (dB) in the right ear and 83 dB in the left ear.  See April 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (reflecting puretone thresholds of 45 dB at 1000 Hertz, 65 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 80 dB at 2000 Hertz, 95 dB at 3000 Hertz, and 105+ dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 84 percent in the right ear and 88 percent in the left ear.

Although the Veteran has claimed that his hearing loss is progressively worsening, the Board notes that the results of his audiometric and speech recognition testing fluctuate during the appellate period such that a staged rating is inappropriate.  See Hart, 21 Vet. App. at 509-10 (2007).  Specifically, rather than attempting to reconcile these discrepancies or determine whether there have been actual fluctuations in the Veteran's hearing loss disability during the appellate period to warrant staging, the Board will resolve doubt in favor of the Veteran and assume that these are normal variances based on such factors as how the test was administered.

Additionally, assuming these disparate results reflect differences in how the testing was administered, the Board is unable at this stage to pinpoint which results more accurately capture the Veteran's actual hearing acuity.  Accordingly, affording the Veteran the benefit of the doubt, the Board will proceed with its analysis applying the results most favorable to the Veteran, namely the worst puretone threshold results and the worst speech recognition scores, to the entire appellate period.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 71 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 84 percent (the lowest of record) yields a numeric designation of III.  With respect to the left ear, the point where a puretone threshold average of 83 dB (the highest of record) intersects with a speech discrimination score of 88 percent (the lowest of record) yields a numeric designation of IV.  The point where designations IV and III (as derived from Table VI) intersect on Table VII yields a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

The Board also notes that, even if the April 2013 speech recognition scores were considered in the evaluation of the Veteran's bilateral hearing loss, which, as discussed, they cannot be, application of the rating schedule, and specifically of Tables VI and VII, would not yield a higher rating.  Rather, substituting the speech recognition scores of 90 percent in the right ear and 95 percent in the left ear in the above application results in numeric designations of III on the right and III on the left.  The point where designations III and III (as derived from Table VI) intersect on Table VII yields a noncompensable evaluation under DC 6100.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has asserted in multiple submissions throughout the pendency of this claim that his hearing loss is substantially more disabling than reflected by the audiometric testing performed in a controlled setting.  He maintains that his hearing loss affects his quality of life, including his ability to engage in conversation, hear in public or crowded spaces, and watch television.  See, e.g., August 2014 Board Hearing Testimony.  


Nevertheless, these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria" because such effects "are precisely the effects that VA's audiometric tests are designed to measure").  

The functional impairment he has described does not establish entitlement to a rating higher than the 10 percent rating herein assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  

Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a rating in excess of 10 percent at any point during the appellate period, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, resolving all doubt in favor of the Veteran, the Board finds that, for the appellate period prior to April 25, 2015, the criteria for a schedular rating of 10 percent for the Veteran's service-connected bilateral hearing loss have been met.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the evidence reflects that Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating in excess of 10 percent at any point during the pendency of this claim.  

Accordingly, for the entire appellate period, the preponderance of the evidence weighs against entitlement to a rating in excess of the 10 percent rating already assigned.  See id.  


ORDER

An evaluation of 10 percent, and no higher, for bilateral hearing loss prior to April 25, 2015, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An evaluation in excess of 10 percent for bilateral hearing loss from April 25, 2015 forward is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


